DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 10, 13, 14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Nakaishi (US 2016/0254551).
As to claim 1, Nakaishi discloses a redox flow battery (figure 1, [0019], [0045], discussed throughout) comprising: a cell stack assembly (figure 1, figure 3, [0009], [0046], discussed throughout) including: a plate assembly positioned on a lateral side of the cell stack assembly (figure 3, [0048], discussed throughout) and comprising: an elastic flange (figure 3 #40, [0086]) including a recess mated with a section of a conductive plate (figure 3, the conductive plate is #121, [0051], the recess is the space between the legs of the elastic flange #41, [0086], discussed throughout) and compliant in at least one of a lateral direction and a vertical direction (figure 3, both directions are meet, discussed throughout); and a plate frame coupled to the elastic flange (figure 3 #31, [0085], #23, [0059] or #61 [0092], discussed throughout). 
As to claim 2, Nakaishi discloses wherein, the recess surrounds at least a portion of two sides of the conductive plate (figure 3, discussed throughout). 
As to claim 6, Nakaishi discloses wherein, the conductive plate is a bipolar plate (figure 3 #121, [0084], discussed throughout). 
As to claim 8, Nakaishi discloses wherein, the conductive plate is not adhesively coupled to the elastic flange (figure 3, and throughout does not discuss that the piece are coupled or an adhesive thus no adhesive). 
As to claim 10, Nakaishi discloses wherein, the elastic flange comprises rubber ([0086], discussed throughout). 
As to claim 13, Nakaishi discloses a redox flow battery (figure 1, [0019], [0045], discussed throughout) comprising: a cell stack assembly (figure 1, figure 3, [0009], [0046], discussed throughout) including: a plate assembly positioned on a lateral side of the cell stack assembly (figure 3, [0048], discussed throughout) and comprising: an elastic flange (figure 3 #40, [0086]) including a recess mated with a section of a conductive plate (figure 3, the conductive plate is #121, [0051], the recess is the space between the legs of the elastic flange #41, [0086], discussed throughout) and compliant in a vertical direction and/or a lateral direction (figure 3, shows both directions); and a plate frame coupled to the elastic flange (figure 3 #31, [0085], #23, [0059] or #61 [0092], discussed throughout); where a longitudinally aligned gap is formed between a section of the plate frame and the elastic flange (figure 3 the gap can be the location of #50 or the space as seen within the figure, both would rad on the instant claimed invention). 
As to claim 14, Nakaishi discloses wherein, the elastic flange is longitudinally offset from a peripheral flange of the plate frame (figure 3 #31, [0085], #23, [0059] or #61 [0092], discussed throughout). 
As to claim 16, Nakaishi discloses wherein, the mated interface between the recess and the conductive plate forms a double lap joint (figure 3 #40 forms a double lap joint). 
As to claim 18, Nakaishi discloses wherein, the elastic flange includes a textured surface having a textured pattern in face sharing contact with a surface of the conductive plate (figure 3, the texture is smooth).
As to claim 20,  Nakaishi discloses wherein, the conductive plate is a bipolar plate (figure 3 #121, [0084], discussed throughout).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi as applied to claim 13 above.
As to claim 18, should it be considered that the claim “texture” requires more than smooth. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the elastic flange includes a textured surface having a textured pattern in face sharing contact with a surface of the conductive plate as a mere aesthetic design choice or a mere change in shape (see MPEP 2144.04 I and IV B). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi as applied to claim 1 above, and further in view of Kazacos (US 2008/0292964).
As to claim 3, Nakaishi is silent to wherein the elastic flange is heat welded to the plate frame. Kazacos discloses a redox flow battery ([0006]) wherein heat welding is used to connect the bipolar plate to the frame ([0027]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the heat welding from Kazacos within Nakaishi to connect the component of the redox flow battery as a mere combing prior art elements according to known methods to obtain predictable results (see MPEP 2143). 
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi as applied to claims 1 and 13 above, and further in view of Liu (US 20190252677).
As to claim 4, Nakaishi  is silent to wherein the conductive plate comprises graphite. Liu discloses a flow battery ([0009]) wherein the bipolar plate comprises graphite ([0044]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the bipolar plate materials from Liu within Nakaishi as a mere combing prior art elements according to known methods to obtain predictable results (see MPEP 2143). 
As to claim 17, Nakaishi discloses wherein the elastic flange comprises rubber ([0086], discussed throughout). Nakaishi is silent to wherein the conductive plate comprises graphite. Liu discloses a flow battery ([0009]) wherein the bipolar plate comprises graphite ([0044]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the bipolar plate materials from Liu within Nakaishi as a mere combing prior art elements according to known methods to obtain predictable results (see MPEP 2143). 
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi as applied to claims 1 and 13 above, and further in view of Kato (US 2020/0194809).
As to claims 5 and 19, Nakaishi is silent to wherein the conductive plate is a monopolar plate. Kato discloses a redox flow battery ([0005]) wherein bipolar plates and monopolar plate are equivalent/interchangeable ([0034]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use a monopolar plate in place of a bipolar plate as a mere simple substitution of one known element for another to obtain predictable results (see MPEP 2143). 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaishi as applied to claim 1 above, and further in view of Seeba (US 2018/0034073).
As to claim 7, Nakaishi is silent to wherein, the conductive plate is adhesively coupled to the elastic flange. Seeba discloses a redox flow battery ([0006]) wherein the bipolar plate is connected to the frame through adhesive bonding ([0024]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the adhesive bonding from Seeba when connecting the bipolar plate as a mere combing prior art elements according to known methods to obtain predictable results (see MPEP 2143). 
As to claim 9, Nakaishi discloses wherein, the elastic flange includes a textured surface (figure 3, smooth).  Nakaishi is silent to wherein, the conductive plate is adhesively coupled to the elastic flange. Seeba discloses a redox flow battery ([0006]) wherein the bipolar plate is connected to the frame through adhesive bonding ([0024]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the adhesive bonding from Seeba when connecting the bipolar plate as a mere combing prior art elements according to known methods to obtain predictable results (see MPEP 2143). Should it be considered that the claim “texture” requires more than smooth. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the elastic flange includes a textured surface having a textured pattern in face sharing contact with a surface of the conductive plate as a mere aesthetic design choice or a mere change in shape (see MPEP 2144.04 I and IV B).
Allowable Subject Matter
Claims 11-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724